                       Case 1:14-cr-00093-LM Document 359 Filed 09/24/19 Page 1 of 1
                                                                                             U.S. DISTRICT COURT
AO 455 (Rev. 01/09) Waiver of an Indictment                                                DISTRICT OF NEW HAMPSHIRE
                                      United States District Court                                    SEP 24 2019
                                                         for the
                                                                                                           FILED
                                                       District of Mew Hampshire

                 United States of America
                                V.                         )       Case No.

            KJbS'/>f\P>rS.
                             Defendant


                                              WAIVER OF AN INDICTMENT


        I understand that I have been accused of one or more offenses punishable by imprisonment for more than one
year. I was advised in open court of my rights and the nature of the proposed charges against me.

         After receiving this advice, I waive my right to prosecution by indictment and consent to prosecution by
information.




Date:
                                                                                     Defendant's signature



                                                                                    U2>
                                                                               Signature ofdefendant's attorney



                                                                               rinted name ofdefendant's attorney




                                                                                       Jfmge's signature


                                                                   Landya          cCafferty, U.S. District Judge
                                                                                 Judge's printed name and title
